DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hama et al. (US Pub. No. 2017/0091568).
Regarding claims 3, 5 and 14, Hama teaches a device comprising:
a camera assembly comprising:
	an image sensor (Fig. 7, item 4401) that is sensitive to infrared light, wherein the image sensor acquires images within a first field of view (FOV);
	a first polarizer (4301-2) with a first polarization, wherein the first polarizer is in an optical path of the image sensor;
a first polarized infrared light module to illuminate at least a portion of the first FOV, the first polarized infrared light module comprising:
a first infrared light source (4201-1)
a second polarizer with a second polarization (4301-1-2), and
a second polarized infrared light module to illuminate at least a portion of the first FOV, the second polarized infrared light module comprising:
a second light source (4201-2), and 
a third polarizer with the first polarization (4301-1-2);
wherein the first polarization is linear in a first direction and the second polarization is linear in a second direction that is perpendicular to the first direction (para. 76) [claim 5];
a memory, storing first computer-executable instructions; and 
hardware processor to execute the first computer-executable instructions to: operate the first infrared light source; operate the second infrared light source; and operate the image sensor (para. 32) [claim 14].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama in view of Yoshida et al. (EP 1,830,304 cited by applicant).
Regarding claim 1, Yoshida teaches a device comprising:
an upper housing (Fig. 6, item 74) having a first opening;
a lower housing (60);
a sensor assembly enclosed by the upper housing and the lower housing, the sensor assembly comprising:
a first circuit board (20) having an upper side and a lower side;
an infrared optical time-of-flight sensor (52) mounted on the upper side of the first circuit board, wherein the infrared optical time-of-flight sensor has a field of view (FOV) that is directed away from the first circuit board;
a first visible light source (22) mounted on the upper side of the first circuit board;
an illumination ring (10) comprising an optically transmissive material, wherein a first portion of the illumination ring is proximate to the first visible light source and a second portion of the illumination ring is within the first opening of the upper housing;
a first polarized infrared light module mounted to the upper side of the first circuit board, wherein the first polarized infrared light module comprises:
a first polarizer (42) that is mounted above a first light source, and 
a first diffuser (44) mounted to the first polarizer;
a second polarized infrared light module mounted to the upper side of the first circuit board, wherein the second polarized infrared light module comprises:
a second polarizer (42) that is mounted to above the second infrared light source, and 
a second diffuser (44) mounted to the second polarizer;
a camera assembly comprising: 
	one or more lenses (34);
	an image sensor (30) that is sensitive to infrared light, and 
	a third polarizer, that is mounted between the one or more lenses and the image sensor;
a sensor window (76) mounted above the upper side of the first circuit board within the first opening of the upper housing, wherein the sensor window is transmissive to infrared light and opaque to visible light; and
electronics, also enclosed by the upper housing and the lower housing, the electronics comprising:
a memory, storing first computer-executable instructions; and
a hardware processor to execute the first computer-executable instructions to:
operate the optical time-of-flight sensor;
operate the first visible light source;
operate the first infrared light source;
operate the second infrared light source; and 
operate the image sensor (para. 82-93).
Yoshida does not specifically teach the first diffuser is mounted above the first polarizer nor the second diffuser is mounted above the second polarizer, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the first diffuser and the second diffuser to be above the first and second polarizers, respectively, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Yoshida does not specifically teach the first polarizer with a first polarization, the second polarizer with a second polarization, and the third polarizer with the first polarization. 
Hama teaches a device comprising a first polarizer with a first polarization, a second polarizer with a second polarization, and a third polarizer with the first polarization (para. 77).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the first polarizer, second polarizer and third polarizer as taught in order to facilitate capturing of a parallel polarization image (Hama’s para. 77).
Regarding claim 6, Hama teaches all the claimed limitations except for a first barrier that is opaque to infrared light, wherein the first barrier is between the first infrared light source and the camera assembly; and the second polarized infrared light module further comprising: a second barrier is between the second infrared light source and the camera assembly. Yoshida teaches a device comprises a first barrier (Fig. 9, item 78) is opaque to infrared light, wherein the first barrier is between the first infrared light source and the camera assembly; and the second polarized infrared light module further comprising: a second barrier (78) is between the second infrared light source and the camera assembly. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and a second barriers within said device in order to prevent light leakage from first and second infrared light sources into the camera assembly.
Regarding claim 7, Hama teaches all the claimed limitations except for the first polarized infrared light module further comprising a first diffuser, and the second polarized infrared light module comprising a second diffuser. Yoshida teaches a device comprises a first polarized infrared light module further comprising a first diffuser, and a second polarized infrared light module comprising a second diffuser (para. 46). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate first and second diffusers within said first and second polarized infrared light modules, respectively, in order to soften the infrared light emitting from the first and second infrared light sources.
Regarding claim 8, Hama teaches all the claimed limitations except for a proximity sensor having a second FOV that includes at least of a portion of the first FOV, the proximity sensor comprising one or more of: an optical time-of-flight sensor. Yoshida teaches a device comprising a proximity sensor (Fig. 18) having a second FOV that includes at least of a portion of the first FOV, the proximity sensor comprising one or more of: an optical time-of-flight sensor. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a proximity sensor within said device to sense a present of an object within a preset range.
Regarding claim 9, Hama teaches all the claimed limitation except for a sensor window between an external environment and the camera assembly, the first polarized infrared light module, and the second polarized infrared light module, wherein the sensor window is transmissive to infrared light. Yoshida teaches a device comprises a sensor window (76) between an external environment and the camera assembly, the first polarized infrared light module, and the second polarized infrared light module, wherein the sensor window is transmissive to infrared light (para. 48). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor window as taught within said device in order to help prevent visible light reaching the image sensor.
Regarding claim 11, Hama teaches all the claimed limitations except for a visible light source; and a first structure comprising an optically transmissive material, wherein at least a portion of the first structure comprises a light pipe transfers visible light from the visible light source to an exterior surface of the first structure. Yoshida teaches a device comprises a visible light source (22); and a first structure (10) comprising an optically transmissive material, wherein at least a portion of the first structure comprises a light pipe transfers visible light from the visible light source to an exterior surface of the first structure. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visible light source and a first structure as taught within said device in order to direct light from the visible light source toward a desired path.
Regarding claim 12, Hama teaches all the claimed limitations except for a plurality of visible light sources arranged along a perimeter that encompasses the camera assembly, the first polarized infrared light module, and the second polarized infrared light module. Yoshida teaches a device comprises a plurality of visible light sources (22,24) arranged along a perimeter that encompasses the camera assembly, the first polarized infrared light module, and the second polarized infrared light module. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of visible light sources as taught within said device in order to provide adequate illumination for image capturing operation.
Regarding claims 15-16 and 18, Hama teaches a device comprising:
a camera assembly comprising:
	an image sensor (Fig. 7, item 4401) that is sensitive to infrared light, wherein the image sensor acquires images within a first field of view (FOV);
	a first polarizer (4301-2) in an optical path of the image sensor;
a first polarized infrared light module to illuminate at least a portion of the first FOV, the first polarized infrared light module comprising:
a first infrared light source (4201-1)
a second polarizer (4301-1-2);
wherein the first polarizer is responsive to an input from a controller to selectively filter light, the first polarizer comprising: a mechanically switchable polarizer comprising: one or more actuators to move one or more polarizers, wherein the one or more polarizer include a first polarizer that passes light with first polarization and a second polarizing element that passes light with a second polarization (para. 60) [claim 16].
Hama does not specifically teach a proximity sensor having a second FOV that includes at least a portion of the first FOV, and a controller to: responsive to data from the proximity sensor, operate the image sensor and the first infrared light source; wherein the proximity sensor comprising an optical time-of-flight sensor [claim 18].
Yoshida teaches a device comprises a proximity sensor (52) having a second FOV that includes at least a portion of the first FOV, and a controller to: responsive to data from the proximity sensor, operate the image sensor and the first infrared light source (para. 91); wherein the proximity sensor comprising an optical time-of-flight sensor.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a proximity sensor as taught within said device in order to sense a present of an object within a preset range.
Regarding claim 17, Hama, as modified by Yoshida, teaches all the claimed limitations except for teaches the first polarized infrared light module comprising: a first diffuser (44) and a first barrier that is opaque to infrared light, wherein the first barrier is between the first infrared light source and the camera assembly. Yoshida further teaches the first polarized infrared light module comprising: a first diffuser (44) and a first barrier that is opaque to infrared light, wherein the first barrier is between the first infrared light source and the camera assembly. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diffuser and a first barrier as taught in order to prevent light leakage from said first infrared light source into the camera assembly.
Regarding claim 19, Hama, as modified by Yoshida, teaches all the claimed limitations except for a sensor window between an external environment and the camera assembly, the first polarized infrared light module, and the second polarized infrared light module, wherein the sensor window is transmissive to infrared light. Yoshida further teaches a sensor window (76) between an external environment and the camera assembly, the first polarized infrared light module, and the second polarized infrared light module, wherein the sensor window is transmissive to infrared light (para. 48). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor window as taught within said device in order to help prevent visible light reaching the image sensor.
Regarding claim 20, Hama, as modified by Yoshida, teaches all the claimed limitations except for a plurality of visible light sources arranged along a perimeter that encompasses the camera assembly and the first polarized infrared light source. Yoshida further teaches a plurality of visible light sources (22,24) arranged along a perimeter that encompasses the camera assembly and the first polarized infrared light module. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of visible light sources as taught within said device in order to provide adequate illumination for image capturing operation.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Hama, and further in view of Ramachandran et al. (US Pub. No. 2014/0136415).
Regarding claim 2, Yoshida, as modified by Hama, teaches all the claimed limitation except for a display device; and a card reader comprising one or more of: a plurality of electrical contacts to provide electrical connection to an insert card, or a near field communication (NFC) communication interface. Ramachandran teaches a device comprises a display (22); and a card reader comprising one or more of: a plurality of electrical contacts to provide electrical connection to an insert card, or a near field communication (NFC) communication interface (para. 105). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display device and a card reader as taught within said device in order to enable user to perform automated banking transactions.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama in view of Kasahara (US Pub. No. 2015/0172631).
Regarding claim 4, Hama teaches all the claimed limitations except for the first polarizer comprises a wire-grid polarizer, however wire-grid polarizer is well-known to a person having an ordinary skill in the art as evidenced by the teaching of Kasahara (para. 72). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a wire-grid polarizer for said first polarizer to obtain a polarizer with a more stable performance. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama in view of Ramachandran. 
Regarding claim 13, Hama teaches all the claimed limitations except for one or more antitamper features; and a card reader comprising one or more of: a plurality of electrical contacts to provide electrical connection to an insert card, or a near field communication (NFC) communication interface. Ramachandran teaches a device comprises one or more antitamper feature (para. 275-276) and a card reader comprising one or more of: a plurality of electrical contacts to provide electrical connection to an insert card, or a near field communication (NFC) communication interface (para. 105). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antitamper feature and a card reader as taught within said device in order to enable user to perform secured automated banking transactions.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852